DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 4, 2022, has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12, 25, 27, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2006/0240217 to Foss in view of USPN 6,737,114 to Dawson in view of US Pub. No. 2008/0045101 to Near.
Regarding claims 10, 12, 25, 27, and 31, Foss teaches flame-retardant, moisture impermeable materials and lightweight materials for use in textiles such as carpeting (Foss, paragraph 0001).  Foss teaches that the carpet comprises a face layer of nonwoven fabric, an extruded thermoplastic barrier layer and a nonwoven polymeric backing layer (Id., paragraph 0016).  Foss teaches that the face layer typically has a thickness between about 0.10 and 0.75 inches, that the extruded barrier layer typically has a thickness of about 0.001 to 0.040 inches, and that the backing layer has a thickness from about 0.05 to 1.00 inches (Id.).  Foss teaches that the face layer weighs between about 80 and 1000 gsm, and may be printed with ink or dyes in patterns that simulate a tufted carpet appearance (Id., paragraph 0018).  Foss teaches that the face and backing fabrics are bonded by a lamination process accomplished with the extrusion of a plastic film, such as a molten polyethylene, wherein a suitable film weight range is about 25 and 1000 grams per square meter (Id., paragraph 0022).  Foss teaches that the backing layer comprises a fabric weighing approximately 300 gsm, although weight from about 10 to 1000 gsm would be acceptable and desirable for improved cushioning, acoustics and thermal barrier (Id., paragraph 0032).  
Foss teaches the inclusion of a printing with ink or dyes in patterns that simulate a tufted carpet appearance.  Foss does not appear to teach the claimed thickness of the ink layer and the claimed topical coating.  However, Dawson teaches a nonwoven fabric having a three-dimensional printed surface achieved by screen printing the fabric with a pigment of contrasting color (Dawson, Abstract).  Dawson teaches that the puff pigment provides a three-dimensional pattern, wherein a puffing agent forms a gas causing the pigment to rise (Dawson, column 5 lines 14-49, column 6 lines 11-28).  Dawson teaches that the amount of pigment required depends on the pattern chosen for the fabric, which will typically be determined by the fabric’s end-use (Id., column 5 lines 14-49). Dawson teaches that following the printing process, the fabric may be further treated with other mechanical or chemical finishes to enhance the fabric’s soil release, strength, etc., wherein chemical application may be accomplished by immersion coating, such that the chemical is applied to the fabric in a uniform manner (Id., column 5 lines 50-60). Dawson teaches that dyes and pigments are applied by direct printing techniques, such as screen printing, which has a screen in which the mesh has been blocked (Id., column 4 lines 28-45).  Dawson teaches that these areas, which remain impervious to the dye or pigment, correspond to patterned areas on the fabric in which no dye or pigment is desired (Id.).  Dawson teaches various applicable uses, including headliner fabrics, articles of apparel, drapery and upholstery (Id., column 7 line 58 to column 8 line 62).  Dawson teaches that the textured fabric is decorative and aesthetically pleasing, which is suitable for use as an automotive interior fabric, upholstery and office panels (Id., column 2 lines 35-58). Dawson teaches that the printed surface provides desirable texture, depth, and color features to the nonwoven fabric (Id., column 8 lines 3-62).
Additionally, Near teaches a decorative, lightweight panel structure including a non-woven fibrous batt comprised of thermoplastic fibers, a scrim layer bonded to each of two opposite sides of the non-woven fibrous batt, and a decorative film layer having a surface indicia on an exterior side and an opposite interior side bonded to one of the scrim layers (Near, Abstract).  Near teaches that the decorative film layer may be printed to simulate wood grain patterns, wherein a grain or texture can be embossed into the printed material, wherein after embossing, a coloring agent may optionally be added to the grain (Id., paragraphs 0013-0014).  Near teaches a decorative film layer consists of a vinyl polymer or copolymer such as polyurethane, on which a desired indicia is printed (Id., paragraph 0013).  Near teaches that other layers of material may be applied over the film for various reasons that may include scratch resistance, abrasion resistance, and stain resistance among others (Id.).  Near teaches that the decorative film layer is from about 6 mils to about 40 mils thick (Id.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the textile fabric of Foss, wherein the ink comprises a puff pigment and a polyurethane decorative film layer having thicknesses, such as within the claimed ranges, as taught and suggested by Dawson and Near, motivated by the desire of forming a conventional textile fabric having a pigment layer known to predictably provide a desired texture to the fabric which is decorative and aesthetically pleasing, in addition to a film layer to provide scratch, abrasion and stain resistance for similar applications.  Note that the puff pigment pattern layer and coating will necessarily result in a three-dimensional geometry including projections and depressions.
Regarding the thicknesses and basis weights of each of the layers, as set forth above, Foss and Near appear to teach substantially similar and overlapping ranges as claimed.  Note that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Additionally, regarding the thickness of the face layer, about 0.10 inches which equates to about 2.54 mm, appears to be within the scope of the claimed first nonwoven thickness.  Note that 2.0 mm equates to about 0.08 inches.  Alternatively, a prima facie obviousness exists when the claimed range and the prior art do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties In re Peterson, 315 F.3d at 1329, citing Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  
Alternatively, Near teaches a similar textile material comprising a decorative film layer having surface indicia bonded to a scrim layer, wherein the scrim layer may be nonwoven (Near, paragraphs 0012, 0017, 0020). Near teaches that the scrim layers very dramatically increase the bending strength of the composite without adding significant thickness or weight to the composite (Id., paragraph 0019).  Near teaches that the scrim layer typically has a thickness in the range of from 0.5 to 1.5 mm (Id., paragraph 0017). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the textile fabric of the prior art combination, wherein the nonwoven comprises a thickness, such as within the claimed ranges, as taught by Near, motivated by the desire of forming a conventional textile fabric having a thickness known in the art to predictably provide bending strength suitable for the intended application.
Regarding the claimed minimum fade resistance, as recited in the Declaration of August 10, 2020, it would not take one of ordinary skill in the art any sort of undue experimentation to identify an ink, paint or stain of color black, grey or white, and expose it to a xenon test and confirm a minimum fade resistance of 4.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the decorative panel of the prior art combination, and choosing a suitable pigment or dye based on the desired aesthetics, as it is within the level of ordinary skill to determine a suitable color based on the desired application, which would satisfy the claimed property.
Additionally, regarding the claimed taber abrasion, the prior art combination does not appear to specifically teach the claimed property. However, the prior art combination teaches the inclusion of a polyurethane film having a thickness within the claimed range to provide abrasion resistance.  Therefore, since the prior art combination teaches a substantially similar structure and composition as claimed, including a film layer providing abrasion resistance, the claimed property appears to naturally flow from the teachings of the prior art.  Products of identical structure cannot have mutually exclusive properties.  The burden is on Applicants to prove otherwise.
Regarding claim 25, the prior art combination teaches that dyes and pigments are applied by direct printing techniques, such as screen printing, which has a screen in which the mesh has been blocked (Dawson, column 4 lines 28-45).  The prior art combination teaches that these areas, which remain impervious to the dye or pigment, correspond to patterned areas on the fabric in which no dye or pigment is desired (Id.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the textile fabric of the prior art combination, wherein the dyes or pigments are applied in patterned areas, as taught by Dawson, motivated by the desire of forming a conventional textile fabric having the desired aesthetics suitable for the intended application.

Claims 10, 12, 25, 27, 31, and 32 are rejected under 35 U.S.C. 103 as obvious over Dawson in view of Near and USPN 9,033,486 to Symkens.
Regarding claims 10, 12, 25, 27, 31, and 32, as set forth above, the claimed Taber abrasion appears to naturally flow from the teachings of the prior art combination.  However, in the event it is shown that the claimed property only necessarily results with a film layer having the claimed basis weight, Symkens teaches a decorative film having a substrate and a top layer (Symkens, Abstract).  Symkens teaches that the top layer comprises a value between 30 and 300 g/m2 based on the desired weather resistance (Id., column 5 lines 29-35), wherein the top layer comprises urethane group binders (Id., column 5 lines 46-53).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the decorative panel of the prior art combination, wherein the polyurethane coating comprises a basis weight, such as within the claimed range, as taught by Symkens, motivated by the desire of forming a conventional decorative panel comprising a coating layer having a weight known in the art to predictably provide properties, such as weather resistance, suitable for panel applications.
Since the prior art combination teaches a polyurethane coating layer comprising a thickness and weight within the claimed ranges, it is reasonable for one of ordinary skill to expect that the claimed taber abrasion naturally flows from the invention of the prior art combination. Products of identical structure cannot have mutually exclusive properties.  The burden is on Applicants to prove otherwise.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 16/563,244. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims each recite substantially similar first and second nonwovens and a polymeric sheet, a colorant and a topical coating, comprising substantially similar properties such as thickness and basis weight of each, including the laminate having the claimed minimum fade resistance and Taber abrasion.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicants’ Terminal Disclaimer of October 4, 2022, was approved.

Response to Arguments
Applicants’ arguments filed October 4, 2022, have been considered but are not persuasive.  Applicants argue that Foss is directed at a carpet for use in aircraft that meets rigorous fire stands testing, and that Foss mentioning some additional technical features such as weight reduction or decoration is not individually sufficient to conclude that Foss is in the same field of endeavor, as the present invention has nothing to do with meeting rigorous fire testing standards in aircraft.  In support, Applicants recite Airbus S.A.S. v. Firepass Corp. as showing that a person of ordinary skill in the art, when reading Foss as a whole, would understand the reality of the circumstances of Foss to be directed to meeting the rigorous fire testing standards.  Additionally, Airbus is cited to show that the inventors were not attempting to solve any sort of problem meeting the rigorous fire testing standards promulgated, but rather how to provide a decorative nonwoven laminate having a three-dimensional geometry in the form of an automotive vehicle interior component that provides exceptional Taber wear resistance along with fade resistance.  
Regarding Applicants’ arguments, Examiner respectfully disagrees.  Applicants argue that Foss is not analogous art.  As set forth in Airbus, two separate tests define the scope of analogous prior art: (1) whether the art is from the same field of endeavor, regardless of the problem addressed and, (2) if the reference is not within the field of the inventor’s endeavor, whether the reference still is reasonably pertinent to the particular problem with which the inventor is involved.  
Preliminarily, the procedural posture of Airbus should be noted.  The Federal Circuit opinion relied on by Applicants vacates and remands an earlier Board Decision on Appeal in a subject reexamination.  In the previous Board Decision, the Patent Owner, Firepass, argued that the primary reference Kotliar is not an analogous reference, to which the Board agreed that Kotliar is not within the field of endeavor of fire prevention/suppression.  However, the Board reversed the rejection of the claims, determining that Kotliar is not reasonably pertinent to the problem confronted by the inventor and is not analogous art.  On Appeal, the Federal Circuit held that the “field of endeavor” (i.e. the first prong) is supported by substantial evidence, but the Board erred in its “reasonably pertinent” (i.e. the second prong) determination because the Board declined to consider record evidence advanced by the respondent Airbus to demonstrate the knowledge and perspective of a person of ordinary skill in the art at the time of the invention.  The Federal Circuit remanded the case to the Patent Trial and Appeal Board for a determination as to whether Kotliar is analogous art in view of the four prior art references relied on by Airbus to demonstrate the knowledge and perspective of a person of ordinary skill in the art at the time of the invention.  Therefore, note that the Federal Circuit did not determine whether Kotliar is analogous art, as the Federal Circuit did not determine if Kotliar satisfied the second prong of the analogous art determination.  However, on Remand (see Reexamination Control No. 95/001,555 attached), the Patent Trial and Appeal Board subsequently found Kotliar to be analogous art and affirmed Examiner’s previous rejection of the claims over Kotliar.  Therefore, Applicants’ arguments directed to parallels in subject matter and determination between the Federal Circuit’s decision in Airbus and the prior art combination, as establishing that the prior art is not analogous art is not consistent with the ultimate determination reached both in Airbus and on remand by the Patent Trial and Appeal Board, for the reasons set forth below.
The Court in Airbus relied on the Board’s finding under the field of endeavor test, which looked to the written description and claims of the patent and Kotliar to determine the field of endeavor for each reference.  The Board relied on the preamble of the claim and the title, and the specification, in comparison to the Field of the Invention of Kotliar.  Paraphrasing the Court’s and the Board’s determination, the current invention is directed to “decorative nonwoven laminates” as recited in the Title, and a “decorative, nonwoven vehicle interior laminate” as cited in the preamble of the claims.  Applicants’ specification recites that in order to meet fuel-economy regulations, one consideration is the modification of materials utilized in interior applications including the floors (see Applicants’ specification at page 1 lines 12-18).  Applicants’ specification recites that while non-woven material may beknown for use in laminate construction in, e.g. carpeting applications, room remains for improvement to reduce the thickness and weights of the nonwoven material where the non-woven itself provides decorative features (Id., page 1 lines 19-24).  Additionally, Applicants’ specification recites that it would be beneficial to provide materials that provide similar or enhanced durability and color fastness compared to known needle punched nonwoven products (Id.).  Applicants’ specification recites an embodiment directed to “flooring applications” (Id., page 5 lines 24-28, page 8 lines 20-24).  Applicants’ specification recites various uses including flooring, accessory mats, cargo mats, trunk lining, glove box lining, console and map pocket lining, seatback and trim, and other applications where nonwovens currently provide decorative layers.
Applicants’ specification identifies the field of endeavor as a decorative nonwoven laminate (based on the Title), decorative nonwoven vehicle interior laminate (based on the preamble of the claim) and various uses including flooring, accessory mats, cargo mats, linings, seatback and trim, and other applications where nonwovens currently provide decorative layers (based on the specification).  Clearly, a vehicle interior may comprise laminates in various embodiments, as established in Applicants’ specification.  Applicants’ specification establishes that non-woven materials were used in carpeting applications, wherein the goal is to reduce the thickness and weight, in addition to enhanced durability and color fastness.
As set forth above, Foss is directed to flame-retardant, moisture impermeable materials and lightweight materials for use in textiles such as carpeting.  Foss teaches a substantially similar structure comprising a face layer of nonwoven fabric and a nonwoven polymeric backing layer laminated with a plastic film, wherein the face layer is printed with ink or dyes in patterns.  Foss teaches substantially similar thicknesses and basis weights for the layers as set forth in Applicants’ specification, wherein the claimed thicknesses and basis weights are furthered taught by Near.  Note that although Foss does not specifically teach the claimed thickness of the first nonwoven, Applicants’ specification establishes that facing layer thicknesses of 0.1 mm to 6.0 mm are suitable for the decorative nonwoven laminates of the claimed invention.  Based on the reasons set forth above, the lightweight materials for use in textiles such as carpeting of Foss, appears to be within Applicants’ field of endeavor of decorative nonwoven laminates.  Applicants have not established that the invention of Foss is not within the scope and related to the claimed decorative nonwoven laminate. 
Regarding the reasonably pertinent test, Applicants argue that the inventors were not attempting to solve any sort of problem meeting the “rigorous” fire testing standards, as the issue was not a problem addressed by the inventors.  However, while Foss is directed to a flame-retardant material, Foss is clearly directed to a lightweight material for use in textiles (Foss, paragraph 0001), wherein the layers are laminated to improve air porosity, achieve additional acoustic properties, and achieve even lighter weight (emphasis added) (Id., paragraph 0011).  Foss teaches the inclusion of a printing with ink or dyes in patterns that simulate a tufted carpet appearance.  Additionally, Dawson and Near demonstrate the knowledge and perspective of a person of ordinary skill in the art at the time of the invention.  Dawson teaches a nonwoven fabric having a three-dimensional printed surface achieved by screen printing the fabric with a pigment of contrasting color wherein the textured fabric is decorative and aesthetically pleasing, which is suitable for use as an automotive interior fabric, upholstery and office panels.  Near teaches a decorative, lightweight panel structure including a non-woven fibrous batt comprised of thermoplastic fibers, a scrim layer bonded to each of two opposite sides of the non-woven fibrous batt, and a decorative film layer having a surface indicia on an exterior side, wherein the decorative film layer may be printed to simulate wood grain patterns, wherein a grain or texture can be embossed into the printed material.  The combined teachings of the prior art, directed to a nonwoven being printed or dyed for decorative and aesthetically pleasing purposes, wherein such characteristics are known to be predictably suitable and desired in automotive interior fabrics, appears to be reasonably pertinent to Applicants’ problem of reduced weight while providing decorative features. The fact that the Foss recites additional characteristics which provide additional benefits does not establish that the lightweight material of Foss is not analogous to the claimed invention, as additionally established by the combined teachings of the prior art.
Applicants argue that Foss emphasizes to achieve rigorous fire testing standards and that one of ordinary skill would necessarily understand that the face layer of fire/flame retardant fibers should not include any sort of puff pigment, chemical finish and/or film coating.  Examiner respectfully disagrees.  Foss teaches the inclusion of a printing with ink or dyes in patterns that simulate a tufted carpet appearance.  Additionally, although Applicants have not established that puff pigments are necessarily unsuitable for use in the fabrics of the prior art, US Pub. No. 2015/0267323 to Frisch is cited to show a flame barrier substrate in the form of fabric for use as an upholstery fabric (Frisch, Abstract, paragraph 0055), wherein the substrate comprises decorative and or functional patterns, wherein printing includes “puff printing techniques to create designs with three-dimensional relief (Id., paragraph 0064).  
Applicants argue that the attached website shows Taber Abrasion in a multilayered system where the substrate has been established to play an important role.  Accordingly, Applicants argue that one of skill in the art would not simply search for isolated teachings regarding how coatings on their own might improve weather resistance.  
Regarding Applicants’ arguments, Examiner respectfully disagrees.  Although the website recites that the substrate plays an important role, the website does not actually recite in what manner the substrate plays an important role.  As set forth in the Rejection, the prior art combination teaches a nonwoven laminate including a first and second nonwoven affixed to a polymeric film, and a colorant and topical coating comprising thicknesses as claimed.  Based on the invention set forth in claim 10, the claimed properties would appear to naturally flow the combined teachings of the prior art.  However, claim 32 additionally recites the basis weight of the coating.  Since claims in dependent form are construed to include all the limitations of the claim incorporated by reference into the dependent claim, a topical coating comprising polyurethane at the claimed basis would range would necessarily comprise the claimed Taber abrasion.  Since Smykens renders obvious the claimed weight, the Rejection recites that it is reasonable for one of ordinary skill to expect that the claimed taber abrasion naturally flows from the invention of the prior art combination.  Applicants have not established to the contrary.
Applicants argue that there is no guidance on what the thickness of the top layer should be, as Smykens clearly teaches that the top layer is to be applied to a resin-impregnated paper.  Examiner respectfully disagrees.  The prior art combination establishes an ink and polyurethane decorative film layer having thicknesses within the claimed range, wherein other layers of material may be applied over the film for various reasons that may include scratch resistance, abrasion resistance, and stain resistance among others.  Smykens is recited to similarly teach applying ink to a substrate to form a decorative panel, and applying a transparent top layer, such as polyurethane, having a basis weight within the claimed range to improve weather resistance (Smykens, column 5 lines 29-35).  Therefore, since the top layer of Smykens is directed to a similar purpose of improving weather resistance to ink on substrates, for use in decorative panels, the teachings of Smykens appear to be combinable with the teachings of the prior art.  Note that Smykens is not relied on to teach a resin-impregnated paper. 
Applicants argue that Foss’s face layer cannot be reasonably identified teaching or suggesting an overlapping or substantially similar range as claimed, and nothing the prior art teaches or suggests lowering the thickness of the first nonwoven layer, one would see an increase in Taber Abrasion resistance as claimed.  Examiner respectfully disagrees.  Applicants’ specification does not appear to draw a nexus between the thickness of the first nonwoven layer and Taber Abrasion resistance as argued.  Applicants’ specification teaches at page 5 lines 10-17 that the first nonwoven layer may exhibit a thickness in the range of 0.1 to 6.0 mm.  Applicants’ specification teaches at page 6 lines 18-29 that Taber abrasion testing for the flooring with topical coatings can be as high as 15,000 cycles compared to a best in class nonwoven at 1500 cycles.  Applicants’ specification does not provide any indication as to whether the aforementioned comparison was measured between identical nonwovens, wherein one comprises a topical coating and one does not.  However, a reasonable reading of the specification would appear to be based on such a conclusion. 
As set forth above, Foss alone is not relied on to teach the claimed topical coating.  Foss teaches that the face layer typically has a thickness between about 0.10 and 0.75 inches.  Foss teaches that to obtain the desired fire resistance properties in the fibers, FR additives are co-extruded with the resin (Foss, paragraph 0017).  Foss does not appear to establish that the thickness may not vary outside of the typical range set forth in Foss, nor that decreasing the thickness would not be reasonable to one of ordinary skill in the art.
Although Applicants rely on JP 201803932 to Hirohashi to teach that the criticality of maintaining a surface roughness and tactile sensation, and that modifying the surface with coatings and an insertion polymer sheet would be contrary to its teaching, it is unclear what comparison is being made.  Since Hirohashi is not relied in the rejection, a discussion of Hirohashi does not appear to distinguish the claimed invention from the inventio or the prior art combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER Y CHOI/            Primary Examiner, Art Unit 1786